United States Court of Appeals
                        For the First Circuit
                          ____________________


No. 01-2595


                        RICHARD A. DAYNARD,

                       Plaintiff, Appellant,

                                  v.

      NESS, MOTLEY, LOADHOLT, RICHARDSON & POOLE, P.A.;
                      RONALD L. MOTLEY,

                            Defendants,

              SCRUGGS, MILLETTE, BOZEMAN & DENT P.A.;
                         RICHARD F. SCRUGGS,

                       Defendants, Appellees.

                        ____________________


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]
                      ____________________


                                Before

                     Lynch, Circuit Judge,
          Campbell and Bownes, Senior Circuit Judges.

                        ____________________

     Edward J. Barshak with whom Darrel C. Waugh and Sugarman, Rogers,
Barshak & Cohen, P.C. were on brief for appellant.
     Stephen M. Prignano with whom Mark A. Pogue and Edwards & Angell,
LLP were on brief for appellees.
                       ____________________

                           May 10, 2002
                       ____________________
          LYNCH, Circuit Judge.        The issue on appeal is whether

a federal district court sitting in Massachusetts has specific

personal jurisdiction over a suit brought by Richard A. Daynard,

a   Massachusetts   law    professor,      for   fees    in    the   tobacco

litigation,   against     the    Mississippi     law    firm   of    Scruggs,

Millette, Bozeman & Dent, and Richard Scruggs, a senior partner

("Scruggs defendants").         At the heart of Daynard's claim is the

argument that the court may reach the Scruggs defendants based

in large part on contacts imputed from the South Carolina law

firm of Ness, Motley, Loadholt, Richardson & Poole, and Ronald

Motley ("Motley defendants"), all of whom purportedly acted on

behalf of both firms in engaging Daynard to work on litigation

against the tobacco industry.          We conclude, contrary to the

district court, that the Scruggs defendants are subject to

specific personal jurisdiction based on their contacts with

Massachusetts, particularly those contacts properly attributed

to them from the Motley defendants, who are also defendants in

this litigation.

          Daynard is a law professor at Northeastern University

specializing in litigation against the tobacco industry.                   He

sued the Motley and Scruggs defendants, claiming that, pursuant

                                     -2-
to an oral agreement, he is entitled to a portion of the fees

that   these   firms    have    received   or   will   receive    from   their

successful tobacco litigation.

           The Motley defendants, based on their Massachusetts

contacts, concede personal jurisdiction, but, central to this

case, the Scruggs defendants do not.            Daynard does not challenge

the district court's conclusion that the Scruggs defendants' own

direct   contacts       with    Massachusetts      are,   by     themselves,

insufficient    to     permit   personal   jurisdiction.         Instead,    he

challenges     the      district    court's      ruling    that     personal

jurisdiction does not exist based on the imputation of some of

the Motley defendants' contacts, which were purportedly made on

behalf of both law firms, to the Scruggs defendants.                        The

district court reasoned that the Motley defendants were not the

Scruggs defendants' agents, and, even if they were, the Scruggs

defendants did not exert "substantial influence" over the Motley

defendants' in-forum activities.           The district court reasoned

that it could not, consistent with the Due Process Clause of the

Fourteenth Amendment, attribute the Motley defendants' contacts

to the Scruggs defendants for purposes of personal jurisdiction.




                                     -3-
             Daynard appeals this decision arguing that the district

court erred by relying on a general jurisdiction case, Donatelli

v. National Hockey League, 893 F.2d 459 (1st Cir. 1990), to

derive the "substantial influence" requirement.            Daynard argues

that he need not show, for specific jurisdiction purposes, that

the Scruggs defendants exerted substantial influence over the

Motley defendants' in-forum activities in order to impute the

Motley defendants' contacts to the Scruggs defendants.            Daynard

asserts that the defendants were engaged in a tobacco litigation

joint venture and that, on this basis, attribution is proper.

             We conclude that Donatelli's substantial influence test

is not controlling in this case, where Daynard alleges that the

defendants were in a joint venture, or at least held themselves

out to be in a type of agency relationship.                 We need not

determine whether the defendants were actually engaged in a

joint   venture    between   themselves,   however.    The     facts,   as

asserted by Daynard and construed in the light of whether he has

made a prima facie jurisdictional showing, suffice to show a

relationship between the two defendants sufficient to impute

some    of   the   Motley    defendants'   contacts   to    the   Scruggs

defendants.     These same facts show that the Scruggs defendants

                                   -4-
held themselves out to be in some form of an agency relationship

with the Motley defendants and, by accepting and encouraging

Daynard's services, and agreeing to compensate him on the basis

of a share of the fees, ratified the Motley defendants' in-forum

activities giving rise to this lawsuit.

          Traditional common law concepts, embodied in the law

of Massachusetts, Mississippi, and South Carolina, confirm the

fundamental fairness of requiring the Scruggs defendants to

answer   in   Massachusetts.      We    conclude   that   the   Scruggs

defendants'   contacts   with   Massachusetts,     particularly   those

contacts of the Motley defendants properly attributed to the

Scruggs defendants, suffice to permit personal jurisdiction over

the Scruggs defendants consistent with the Massachusetts long-

arm statute and the Fourteenth Amendment of the Constitution.

                                  I.

          In this case there are many disputed, and as of yet

unresolved, facts.       We do not resolve these disputed facts

because we "must accept the plaintiff's (properly documented)

evidentiary proffers as true for the purpose of determining the

adequacy of the prima facie jurisdictional showing."            Foster-

Miller, Inc. v. Babcock & Wilcox Canada, 46 F.3d 138, 145 (1st

                                  -5-
Cir. 1995).      We use Daynard's version of the facts (although we

provide   a     brief      description         of    the     defendants'       competing

version),      drawn      from    his   complaint,          both   sides'     subsequent

affidavits,      and      the     products      of    jurisdictional          discovery,

including Daynard's deposition of Scruggs.

A. Daynard's Allegations

            Daynard is a resident and citizen of the Commonwealth

of Massachusetts.           He is, and has been for over thirty years, a

law professor at Northeastern University School of Law, located

in Massachusetts.           For much of that time, he has focused his

professional        and    academic      efforts      on     defeating      the   tobacco

industry in court.               Daynard is Chair of the Tobacco Product

Liability Project, President of the Tobacco Control Resources

Center, and a frequent advocate for, and consultant to, those

opposing the tobacco industry.

            For many years there was a consensus that the potential

for   recovery      against       the    tobacco      industry      was     negligible.

Indeed, the tobacco industry, until 1997, boasted that it had

never   paid    a    cent    to    a    tort    plaintiff.         As   of    2002,   the

situation is drastically different.                         Lawyers have sued the

tobacco   companies         on     behalf      of    many    states     and    recovered

                                            -6-
astronomical sums for those states, with consequently large fees

for themselves.       During the past several years, almost every

state   has   sued   the   tobacco   industry,   seeking,   among   other

things, reimbursement for the medical costs incurred as a result

of smoking-related health harms.           The defendant law firms in

this case have been responsible for instituting, litigating, and

settling litigation against the tobacco industry on behalf of forty-six

different states. This settlement was accomplished, in part, in what

is known as the Master Settlement Agreement. See National Association

of   Attorneys       General,   Master     Settlement   Agreement,     at

http://www.naag.org/tobac/cigmsa.rtf (Nov. 23, 1998); Greenless v.

Almond, 277 F.3d 601, 603 (1st Cir. 2002) (describing the tobacco

litigation and settlement). Daynard says this settlement will result

in a distribution of billions of dollars to the two firms.

          Daynard says that his efforts were central to many of these

titanic recoveries. He quotes reputable authorities stating that

he is the "recognized leader" in tobacco litigation on behalf of

the public health and the "foremost authority" on,          and "driving

force" behind, anti-tobacco legal theory and strategy.          In fact,

Daynard quotes one authority stating that without Daynard's

tobacco work, the state-initiated tobacco litigation would not

even exist.

                                     -7-
           The parties agree that Charles Patrick, then a partner

at Ness Motley, came to Boston, Massachusetts in the fall of

1993 to meet with Daynard.      Daynard says that, at the time

Patrick traveled to Boston to retain his services, Ness Motley

and Scruggs Millette were engaged in a tobacco litigation joint

venture.   Indeed, throughout his dealings with Ness Motley and

Scruggs Millette, Daynard understood the two firms to be in a

joint venture that at first encompassed the Mississippi tobacco

litigation and then broadened to include tobacco litigation

nationwide.   Daynard insists that Patrick was acting on behalf

of both firms and that Patrick retained him to advance the

objectives of the firms' joint venture.

           Shortly after this initial meeting in Boston, Daynard

traveled to Ness Motley's South Carolina offices, where he met

with members of the firm, including Ronald Motley.      At these

meetings, Daynard identified and explained legal theories for

recovery on behalf of state governments.   After these meetings,

Daynard continued to communicate regularly, by phone and fax,

with members of Ness Motley, providing them advice on similar

matters.




                               -8-
            As    a     result     of    Ness    Motley's       retention      of    him,

purportedly       on    behalf      of   both     firms,       Daynard   also       began

"communicat[ing]         regularly"        with    the     Mississippi        law    firm

Scruggs   Millette           and   providing      the    firm    with    "advice      and

assistance."          Beginning in the fall of 1993, members of both

firms came to Boston to meet with and receive advice from

Daynard, in furtherance of his engagement by them.1                           According

to his affidavit, Daynard "had many conversations, meetings and

written communications in Boston with members of the defendant

firms, in which [he] provided advice and undertook specific

projects for their use in the tobacco litigation."

            Daynard asserts that his legal theories, strategies,

evidence,     and       arguments        "subsequently          formed    a     central

component" of the firms' litigation brought on behalf of several

states against the tobacco industry.                          In addition, Daynard

introduced       Ness    Motley     firm   members       to    experienced     tobacco

litigators       and    to    pleading     and    discovery      files   from       other

tobacco cases.




     1    Scruggs denies that he participated in any such meeting
in Boston for these purposes.

                                           -9-
            Initially, Ness Motley compensated Daynard based on

hourly   fees   for   his   services   rendered.     As   Daynard's

relationship with the two firms progressed, he had "several

conversations" with "both Mr. Motley and Mr. Scruggs in which

they stated that they would appropriately compensate [Daynard]

. . . and that the final form of compensation would be" in the

form of a share of the fees the firms obtained from handling the

states' tobacco litigation.    Ronald Motley advised Daynard that

he would be compensated for his assistance as a member of the

Ness Motley "team."   After this communication, Daynard says that

he received no further compensation from Ness Motley.        As to

payment by Scruggs Millette, the parties agree that Scruggs

Millette never compensated Daynard.

            When the state tobacco litigation commenced, Daynard

continued to work with both firms, educating their attorneys on

the relevant issues, counseling them based on his experience in

other tobacco litigation, providing them with relevant documents

and information, and introducing them to potential witnesses and

contacts.     He developed litigation strategies and worked on

pleadings and other documents for the firms.         Many of these

services were performed in Boston.     See Daynard v. Ness, Motley,

                                -10-
Loadholt, Richardson & Poole, P.A., 188 F. Supp. 2d 115, 118

(2002)   (stating    that   "Daynard      performed    his   research    and

writing, met with Ness Motley partners, and allegedly formed a

compensation contract in Massachusetts"); id. at 119.               Daynard

also spoke at conferences of state governmental officials where

he arranged for Ness Motley and Scruggs Millette to participate,

thereby advancing their ongoing litigation and providing them

with legitimacy in the eyes of potential state clients.

          Ness Motley recognized and encouraged Daynard's efforts

by   assigning   him    specific     projects,    by     requesting      his

information and assistance, by transporting him to selected

meetings and proceedings, and by accepting his work product.              At

some point in 1996, when Daynard became concerned that some Ness

Motley   attorneys   were   trying     to   minimize   his   role   in   the

litigation, Mr. Motley assured Daynard that this was not the

case.

          In July of 1996, when Daynard reported to Ness Motley

on the time he had expended to complete a research project that

Ness Motley had requested, the firm, consistent with its own and

the Scruggs defendants' past assurances, informed Daynard that

it would compensate him for his work by paying him a share of

                                   -11-
the   fees    generated    if    the    litigation     was     successful,    an

arrangement to which Daynard agreed.                 As a result of this

promise, Daynard ceased submitting descriptions of his hourly

work and requests for payment to Ness Motley.

             Daynard says that, at a meeting in late August of 1996,

Scruggs Millette and Ness Motley "confirmed" their agreement to

compensate him in the form of a share of the fees.                On August 25

through August 27, 1996, Daynard, Motley, and Scruggs were in

Chicago, Illinois, participating in meetings related to the

state   tobacco    litigation.         Scruggs   and    Motley    scheduled    a

meeting with Daynard during that period to discuss Daynard's

specific share of any fee award.          Although Motley was ultimately

not   able   to   attend   the   meeting,     Daynard    met    with   Scruggs.

Daynard says he asked Scruggs "whether he was speaking for both

himself and Mr. Motley" and Scruggs stated that he was, that

Daynard could rely on this, and that he was acting with at least

"apparent authority" for Motley.          Scruggs promised Daynard 5% of

any fees ultimately recovered, in any state tobacco litigation

in which any of the defendants were counsel, as compensation for

Daynard's past and continuing assistance.                    Daynard says he

accepted the 5% agreement and that he and Scruggs shook hands on

                                       -12-
it.    Based on the conduct of the Scruggs and Motley defendants

during the course of the tobacco litigation, Daynard says that

he    reasonably   believed   Scruggs      to   be   acting   with    apparent

authority for both firms.

           Relying on this 5% figure, and "ongoing assurances and

representations," Daynard continued to work for the two firms.

For example, Scruggs requested that Daynard be available during

the trial in the Mississippi litigation and agreed to compensate

Daynard for the cost of paying a substitute teacher to cover his

Northeastern University teaching obligations.            Daynard agreed by

committing $15,000 of his own personal funds to buy himself out

of his teaching obligations so that he could be present full-

time during the trial.

           Almost a year after the alleged handshake on the 5%

compensation figure, and after the Mississippi state litigation

had reached a tentative settlement, Daynard wrote a letter to

Scruggs confirming the fee arrangement and identifying certain

expenses    that    Daynard   had    incurred        associated      with   the

Mississippi litigation.       Scruggs never responded.         A few months

later, Daynard wrote another letter, this time to both Scruggs

and Motley, referring to the 5% fee arrangement.              At this point,

                                    -13-
both firms were expecting to reap significant attorney's fees

from   the    Mississippi       settlement    and   also   from    the   Florida

settlement.        Joseph Rice of Ness Motley and Richard Scruggs both

responded to this second letter and both disavowed the 5% fee

arrangement.         Neither firm has paid Daynard any of the legal

fees it has received to date.             Daynard alleges that the firms

based their refusal to pay him the 5% on his failure to support

certain national tobacco liability legislation, a requirement he

says    the        defendants    never    mentioned        in   any      previous

communication.

B. State Court Proceedings, Federal District Court Proceedings,
   and the Defendants' Side of the Story

              On    December    27,   2000,    Daynard      sued   the     Motley

defendants and the Scruggs defendants in the Superior Court for

Suffolk County, Massachusetts, seeking, among other things,

compensation in the form of what Daynard says is his rightful

share of fees generated from settlements with several states,

not including Massachusetts.             Daynard claims that Ness Motley

and Scruggs Millette have already received millions and will

receive over two billion dollars of the fees generated from the

settlement, 5% of which he claims is rightfully his.                     With the


                                      -14-
consent of the Motley defendants, the Scruggs defendants removed

the case to federal district court on January 18, 2001.    See 28

U.S.C. § 1441 (1994).

         In their answer, the Motley defendants conceded the

Massachusetts court's personal jurisdiction, but told a story on

the merits very different from Daynard's.   The Motley defendants

admit that, in 1993, Patrick of Ness Motley met Daynard in

Massachusetts, and that the firm continued to meet with and

communicate with Daynard.   Furthermore, they agree that Daynard

provided them with documents related to the tobacco litigation,

identified some potential witnesses, and did some general work

on the state tobacco litigation.     The Motley defendants admit

that the firm made specific requests of Daynard and provided him

with transportation to certain meetings and proceedings.    They

say that they paid Daynard for this work.

         But the Motley defendants downplay Daynard's expertise,

say that his assistance was neither invaluable nor substantial,

and claim that his theories never formed a central component of

their tobacco litigation.   Furthermore, they deny that either

they or Scruggs ever met with Daynard in Chicago and agreed upon

the 5% figure.    They deny that any agreement as alleged by

                              -15-
Daynard existed.           The Motley defendants' position is that they

have already paid Daynard any money they ever owed him.

              On    May    30,    2001,   the     Motley   defendants        moved   for

summary judgment.           The district court denied this motion in part

on September 13, 2001, and issued its conclusions in a written

memorandum         on   December    3,    2001.       Daynard       v.   Ness,   Motley,

Loadholt, Richardson & Poole, P.A., 178 F. Supp. 2d 9 (D. Mass.

2001).       The district court addressed those issues reserved in

the September 13 hearing and in the December 3 memorandum in a

second memorandum and order, in which it denied                            the   Motley

defendants' motion for summary judgment.                   Daynard, 188 F. Supp.

2d 115.

              The       Scruggs    defendants      pursued      a    different     legal

strategy.      On April 20, 2001, they moved to dismiss Daynard's

complaint for lack of personal jurisdiction or for failure to

state    a    claim,       and    moved   in    the    alternative        for    summary

judgement.          See Fed. R. Civ. P. 12(b)(2), 12(b)(6), and 56.

Scruggs stated that he never agreed to share any fees with

Daynard and that

              [i]t has always been my understanding that Professor
              Daynard acted as a volunteer in all of his endeavors
              with respect to the litigation, or was otherwise

                                          -16-
            compensated by Ness Motley as a consultant on a
            limited basis, and that his activities were designed
            primarily to promote his own agenda with respect to
            tobacco control.

            As    to   personal   jurisdiction,    Scruggs   states   that

neither he nor his firm has ever had any offices, real estate,

bank accounts, or other property in Massachusetts.           Furthermore,

none   of   the   Scruggs   defendants     has   ever   practiced   law   in

Massachusetts. Daynard does not deny this.          In addition, Scruggs

says that he has never traveled to Massachusetts in connection

with any fee sharing arrangement with Daynard or in connection

with any of Daynard's work under the alleged arrangement.                 He

denies that he or his firm had any role in contacting or

retaining Daynard in Massachusetts.          He further states that the

Scruggs defendants did not request, or even have knowledge of,

the Motley defendants' meetings with Daynard.                Scruggs also

denies that the Scruggs defendants or the Mississippi joint

venture, to the extent that it existed, ever gave the Motley

defendants any directions with respect to Daynard.

            Although Scruggs concedes that "Daynard did at times

consult with me concerning the tobacco litigation in general,"

he says that "these instances were extremely infrequent and were


                                    -17-
not requested or solicited by me" and that the "'assistance' .

. . consisted of nothing more than information already made

available to the general public."

           With    respect   to    any     relationship      between   Scruggs

Millette and Ness Motley, Scruggs stated, in a second affidavit,

that   Scruggs    Millette   was    part    of   a   written   joint   venture

agreement in the Mississippi litigation, but that Ness Motley

was not a party to that agreement.               He says that "[p]rior to

April of 1999, there was simply no arrangement [between Scruggs

Millette   and    Ness   Motley]    with     respect    to   the   sharing   of

attorney's fees in the nationwide tobacco litigation."                 Scruggs

also noted that there was no agreement that "either Scruggs

Millette   or     Ness   Motley    could    exert    control    over   tobacco

litigation in states where those firms were not counsel of

record."

           The district court, after one hearing on May 31, 2001,

and after granting Daynard limited jurisdictional discovery on

the issue of the relationship between the defendants from 1992

to 1998, held another hearing on September 13, 2001, in which it

dismissed Daynard's complaint against the Scruggs defendants for

lack of personal jurisdiction.             At that September 13 hearing,

                                     -18-
the district court stated what it labeled the "bottom line of

[its]   reasoning"     for   finding       that   it     lacked     personal

jurisdiction over the Scruggs defendants:

          [W]hile the facts are sufficient to show a joint
          venture with respect to the Mississippi litigation, as
          the First Circuit has defined the term substantial
          influence in the Donatelli versus National Hockey
          League case, there is insufficient evidence in this
          case that the Mississippi law firm or Mr. Scruggs
          exercised a substantial influence over the Ness firm
          such as would subject Scruggs or the Mississippi firm
          to personal jurisdiction in Massachusetts.

Soon after that, the court entered final judgment in favor of

the Scruggs defendants, thus permitting an immediate appeal to

this court.

          The    district    court     supported       its     September    13

conclusion in a December 21, 2001, memorandum.               Daynard v. Ness,

Motley, Loadholt, Richardson & Poole, P.A., 184 F. Supp. 2d 55

(D.   Mass.   2001).    In   that    memorandum,       the   district    court

addressed two theories on which Daynard might show personal

jurisdiction over the Scruggs defendants.          Id. at 60-76.        First,

the district court concluded that it did not have personal

jurisdiction over the Scruggs defendants based on their own

direct contacts with Massachusetts.           Id. at 68.         Second, the

district court concluded that it lacked jurisdiction over the

                                    -19-
Scruggs defendants based on contacts imputed from the Motley

defendants.   Id. at 76.   The district court reasoned that the

Scruggs defendants "likely were not in a joint venture" with the

Motley defendants,2 that the Motley defendants did not act as the

Scruggs defendants' agent,3 and that the "substantial influence"

requirement articulated in Donatelli, 893 F.2d at 469, 472,

precluded jurisdiction under the Due Process Clause, U.S. Const.

amend. XIV.   Daynard, 184 F. Supp. 2d at 74-76.   Daynard appeals

the district court's holding that it lacks personal jurisdiction

under an imputed or attributed contacts theory.4


     2    This conclusion is in some tension with the district
court's earlier explanation, at the September 13 hearing, that
"the facts are sufficient to show a joint venture with respect
to the Mississippi litigation."
     3    Earlier in its opinion, however, the district court
noted that "the South Carolina defendants arguably acted as the
Mississippi defendants' emissary," Daynard, 184 F. Supp. 2d at
66, an observation seemingly inconsistent with its conclusion
that no agency relationship existed.
     4    Daynard focuses on the district court's attributed
contacts holding rather than on the district court's conclusion
that the Scruggs defendants' direct contacts are insufficient.
The Scruggs defendants emphasize this, noting that Daynard has
not argued that their direct contacts alone are sufficient to
permit personal jurisdiction. We agree that Daynard does not
advance this argument, but note that many of those facts,
insufficient to establish jurisdiction based on the Scruggs
defendants' direct contacts, are, of course, relevant to the
imputed contacts analysis as well. One cannot make a sensible

                              -20-
                               II.

A. Burden of Proof and Standard of Review

         To hear a case, a court must have personal jurisdiction

over the parties, "that is, the power to require the parties to

obey its decrees."   United States v. Swiss Am. Bank, Ltd., 191

F.3d 30, 35 (1st Cir. 1999).   The plaintiff bears the burden of

proving the court's personal jurisdiction over the defendant.

Foster-Miller, 46 F.3d at 145; Boit v. Gar-Tec Prods., Inc., 967

F.2d 671, 674-75 (1st Cir. 1992).     The district court, faced

with a motion to dismiss for lack of personal jurisdiction, Fed.

R. Civ. P. 12(b)(2), may choose from among several methods for

determining whether the plaintiff has met this burden.   Foster-

Miller, 46 F.3d at 145; Boit, 967 F.2d at 674-75.     "The most

conventional of these methods," known as the "prima facie"

method, Foster-Miller, 46 F.3d at 145, "permits the district

court 'to consider only whether the plaintiff has proffered

evidence that, if credited, is enough to support findings of all




inquiry into whether contacts imputed to the Scruggs defendants
support personal jurisdiction without viewing those same
contacts in the context of all of the other alleged facts of the
case.

                               -21-
facts essential to personal jurisdiction,'" id. (quoting Boit,

967 F.2d at 675).5

          The district court applied the prima facie method.

Daynard, 184 F. Supp. 2d at 61.         We review the district court's

choice of method de novo.        Foster-Miller, 46 F.3d at 147.      The

parties do not object to the district court's choice of the

prima facie method.           Daynard states in his brief that the

district court employed the prima facie approach and the Scruggs

defendants    agree,    making     no     attempt   to   challenge   the

applicability    of    this    approach.      Therefore,   the   Scruggs

defendants have waived any objection to the application of the

prima facie method.      Cashmere & Camel Hair Mfrs. Inst. v. Saks

Fifth Ave., No. 00-2341, 2002 U.S. App. LEXIS 5361, at *10 (1st

Cir. Apr. 1, 2002); Ortiz v. Gaston County Dyeing Mach. Co., 277

F.3d 594, 598 (1st Cir. 2002).          Under these circumstances, we

accept the prima facie method.6


     5    For a discussion of other potential methods of
analysis, see Foster-Miller, 46 F.3d at 145-46 (describing
"prima facie," "preponderance-of-the-evidence," and "likelihood"
standards).
     6     When "the assertion of jurisdiction is bound up with the
claim on the merits," but there exists "the possibility of permitting
a dubious case to proceed beyond the pleading stage, and even to trial,
though the court eventually will be found to lack jurisdiction," we

                                   -22-
            Accordingly, Daynard has the burden of making a prima

facie     showing       of     personal    jurisdiction       over    the    Scruggs

defendants.          We       "must   accept       the     plaintiff's      (properly

documented) evidentiary proffers as true for the purpose of

determining       the    adequacy     of    the    prima    facie    jurisdictional

showing."        Foster-Miller, 46 F.3d at 145.               We take these facts

"as true (whether or not disputed) and construe them in the

light most congenial to the plaintiff's jurisdictional claim."

Mass. Sch. of Law at Andover, Inc. v. Am. Bar Ass'n, 142 F.3d

26, 34 (1st Cir. 1998); see also Sawtelle v. Farrell, 70 F.3d

1381, 1385-86 (1st Cir. 1995).                "We then add to the mix facts

put forward by the defendants, to the extent that they are

uncontradicted."             Mass. Sch. of Law, 142 F.3d at 34.             We review

the district court's application of the prima facie standard de

novo.     Foster-Miller, 46 F.3d at 147.

B. Background Law

            "In determining whether a non-resident defendant is

subject     to    its        jurisdiction,     a    federal     court    exercising

diversity jurisdiction 'is the functional equivalent of a state



have noted that the "likelihood" standard may be appropriate. Foster-
Miller, 46 F.3d at 146; see also Boit, 967 F.2d at 677-78.

                                           -23-
court sitting in the forum state.'"    Sawtelle, 70 F.3d at 1387

(quoting Ticketmaster-New York, Inc. v. Alioto, 26 F.3d 201, 204

(1st Cir. (1994)).    "A district court may exercise authority

over a defendant     by virtue of either general or specific

[personal] jurisdiction."    Mass. Sch. of Law, 142 F.3d at 34.

General jurisdiction exists when the defendant has engaged in

"continuous and systematic activity" in the forum, even if the

activity is unrelated to the suit.    United Elec., Radio & Mach.

Workers v. 163 Pleasant St. Corp., 960 F.2d 1080, 1088 (1st Cir.

1992).   This is not such a case and no party suggests that it

is.    "In the absence of general jurisdiction, a court's power

depends upon the existence of specific jurisdiction."      Mass.

Sch. of Law, 142 F.3d at 34.

           To establish personal jurisdiction, Daynard must show

that the Massachusetts long-arm statute grants jurisdiction and,

if it does, that the exercise of jurisdiction under the statute

is consistent with the constitution.    Foster-Miller, 46 F.3d at

144.

           Daynard's complaint pleads that personal jurisdiction

exists under subsections (a), (c), and (d) of the Massachusetts




                               -24-
long-arm statute.      Mass. Gen. Laws ch. 223A, § 3 (2000).7      The

relevant   provision    is   §   3(a).   The   question   under   this

subsection is whether the Scruggs defendants "act[ed] directly

or by an agent, as to a cause of action . . . arising from the

[defendants'] . . . transacting any business in" Massachusetts.

Id. § 3(a).      We may sidestep the statutory inquiry and proceed

directly to the constitutional analysis, however, because the

Supreme Judicial Court of Massachusetts has interpreted the

state's long-arm statute "as an assertion of jurisdiction over

the person to the limits allowed by the Constitution of the


    7      The statute states, in relevant part:

    A Court may exercise personal jurisdiction over a person,
    who acts directly or by an agent, as to a cause of action
    in law or equity arising from the person's

           (a)    transacting any business     in this commonwealth;
                  . . .

           (c)    causing tortious injury by an act or omission in
                  this commonwealth; [or]

           (d)    causing tortious injury in this commonwealth by
                  an act or omission outside this commonwealth if
                  he regularly does or solicits business, or
                  engages in any other persistent course of
                  conduct, or derives substantial revenue . . . ,
                  in this commonwealth . . . .

Mass. Gen. Laws ch. 223A, § 3(a), (c)-(d).

                                  -25-
United States."          "Automatic" Sprinkler Corp. of Am. v. Seneca

Foods Corp., 361 Mass. 441, 280 N.E.2d 423, 424 (1972); accord

Tatro v. Manor Care, Inc., 416 Mass. 763, 625 N.E.2d 549, 553

(1994); see also Sawtelle, 70 F.3d at 1388 ("[W]hen a state's

long-arm statute is coextensive with the outer limits of due

process, the court's attention properly turns to the                            . . .

constitutional standards.").

              "The    Due    Process       Clause    protects     an      individual's

liberty interest in not being subject to the binding judgments

of   a   forum       with    which    he     has    established      no     meaningful

'contacts,       ties,      or   relations.'"           Burger    King       Corp.     v.

Rudzewicz, 471 U.S. 462, 471-72 (1985) (quoting Int'l Shoe Co.

v.   Washington,       326    U.S.    310,    319    (1945)).        "[D]ue    process

requires only that in order to subject a defendant to a judgment

in personam, if he be not present within the territory of the

forum,   he    have     certain      minimum       contacts   with     it   such     that

maintenance of the suit does not offend 'traditional notions of

fair play and substantial justice.'"                   Int'l Shoe, 326 U.S. at

316 (quoting Milliken v. Meyer, 311 U.S. 457, 463 (1940)); see

also Noonan v. Winston Co., 135 F.3d 85, 90 (1st Cir. 1998).                           In

a contract case, we evaluate the parties' "prior negotiations

                                           -26-
and contemplated future consequences, along with the terms of

the contract and the parties' actual course of dealing" to

determine      whether    the   defendants        purposefully    established

minimum contacts.        Burger King, 471 U.S. at 479.

            The more difficult question in this case is whether any

of the Motley defendants' contacts may be imputed to the Scruggs

defendants for purposes of establishing "minimum contacts."                  We

conclude that some of these contacts may be imputed.                 The next

question is whether the sum of any imputed and direct contacts

permits the court to exercise personal jurisdiction over the

Scruggs   defendants       consistent      with    the   Constitution.       We

conclude that these contacts suffice under Supreme Court law,

e.g., Burger King, 471 U.S. at 471-87; Int'l Shoe, 326 U.S. 310,

and the law of this circuit, e.g., Noonan, 135 F.3d at 90;

Foster-Miller, 46 F.3d at 144.

C. Imputed Contacts

            Daynard      alleges    that   the    relationship   between   the

Motley defendants and the Scruggs defendants is such that some

of the Motley defendants' contacts with Massachusetts should be

imputed   to    the   Scruggs      defendants.      As   the   district   court

recognized, whether the defendants were in all respects joint

                                      -27-
venturers is not alone dispositive, Daynard, 184 F. Supp. 2d at

74,   although       the   parties   focus   much   of   their   energies    on

disputing this particular issue.             The basic question is whether

the relationship between the Scruggs defendants and the Motley

defendants, however one labels it, is sufficient to attribute

any of the Motley defendants' contacts to the Scruggs defendants

for the purpose of reaching the Scruggs defendants under the

Massachusetts long-arm statute as cabined by the Due Process

Clause   of    the    Fourteenth     Amendment.     We   conclude   that    the

relationship was sufficient for that purpose.               Daynard has put

forth evidence that, if credited and accepted as true, is enough

to support personal jurisdiction over the Scruggs defendants.

              Daynard alleges that the Motley defendants and the

Scruggs defendants were part of a formal, written joint venture

between themselves.          He also says that he believed the parties

to be joint venturers because they "consistently purported to

be" in such a relationship.            Daynard argues that at the time

Charles Patrick of Ness Motley came to Massachusetts to retain

him, Ness Motley and Scruggs Millette were engaged in a form of

tobacco litigation joint venture.            Daynard says that Patrick was

acting for both firms when Patrick retained him and that Patrick

                                      -28-
retained him to advance the objectives of the joint venture.

Throughout his dealings with Ness Motley and Scruggs Millette,

he understood the two firms to be in a joint venture that at

first encompassed the Mississippi tobacco litigation and then

broadened to include tobacco litigation nationwide.

            1. Applicability of Donatelli's "substantial
               influence" test.

            First, there is the threshold question of whether the

district court properly applied Donatelli, 893 F.2d 459, as the

governing     test.       The   parties    devote   the   majority     of   their

attention to this issue, but it is not dispositive of the

personal jurisdiction question.              The district court concluded

that   even    if   the    Motley    defendants     acted   as   the    Scruggs

defendants'     agents,     "there   was     no   substantial    influence     as

required by Due Process."           Daynard, 184 F. Supp. 2d at 76.           The

district court derived this "substantial influence" requirement

from Donatelli, 893 F.2d at 469, a general jurisdiction case.

The district court was in error.             It read Donatelli as applying

an exclusive test and as applying in the present, very different

context.      This over-reads Donatelli.

            The question before us is whether Daynard must meet the


                                      -29-
substantial   influence     test     in   order    to   comply   with

jurisdictional Due Process requirements.          Although   Donatelli

aids our inquiry, we conclude that its substantial influence

test is not the exclusive test for attribution of conduct.          It

does not control the matter before us here, where the questions

are whether the Scruggs defendants were in an actual or apparent

agency relationship, or at least held themselves out to be in a

joint venture or other agency relationship with the Motley

defendants, and whether the Scruggs defendants ratified the

Motley defendants' conduct.

         In Donatelli, this court held that

         an unincorporated association which does not itself
         conduct   significant   activities   in,   or   enjoy
         affiliating circumstances with, a state cannot be
         subject to the general personal jurisdiction of the
         state's courts on the basis of a member's contacts
         within the state unless the member carries on the in-
         forum activities under the association's substantial
         influence.

Id. at 472.   Donatelli sued the National Hockey League ("NHL")

in Rhode Island, challenging the NHL's draft and its failure to

declare him a free agent.   Jurisdiction in Rhode Island over the

NHL was premised on the fact that a member team of the NHL had

contacts with Rhode Island.        His suit was unrelated to either


                               -30-
the NHL's contacts with Rhode Island or its member's contacts

with Rhode Island.        Id. at 462.     The Donatelli court rejected

the theory that the NHL could be subject to general personal

jurisdiction in Rhode Island simply because one of its members

was subject to general jurisdiction in that state.           Id. at 472.

It   concluded    that,   in   these    circumstances,   a   showing   of

"substantial influence" was necessary in order to attribute

one's contacts to the other consistent with the requirement of

purposeful availment.       Id. at 469.

            Donatelli's substantial influence test does not control

the entire universe of cases in which one party's contacts might

be attributed to another.       By its terms, Donatelli applies "in

the world of unincorporated associations."        Id. at 468.    Indeed,

as Donatelli itself observed, the substantial influence test

does not control where one seeks to attribute contacts from

partner to partnership or from subsidiary to corporate parent.

Id. at 465-67.     In the partnership context, "the activities of

the partner are generally attributed to the partnership and

jurisdiction over the partnership follows from the partner's

contacts,    if   sufficient,     regardless     of   the    absence   of

independent contacts between the partnership qua entity and the

                                  -31-
forum."    Id. at 466.       Donatelli's substantial influence test

does not apply here, where the question is whether an actual or

implied agency relationship, sufficient to attribute contacts,

existed between the parties.          We conclude that, similar to some

cases involving actual partnerships, the relationship between

the defendants here invokes certain principles of the law of

agency, partnership, and joint venture and that these principles

permit imputing contacts without the need to show substantial

influence.

            In   addition,     although      we     do   not   decide   whether

Donatelli's approach to attribution is necessarily limited to

general jurisdiction cases, we note, as stated several times in

the Donatelli opinion, including in the above quoted passage,

that Donatelli "focus[ed] . . . upon . . . general as opposed to

specific jurisdiction." Id. at 463; see also id. at 461 (stating the

issue on appeal as whether "an unincorporated association is subject to

the general personal jurisdiction of every court having jurisdiction

over one of its members") (internal quotation marks omitted). This is

important because, as Donatelli states clearly, the standard for

general    jurisdiction   is    more    strict      than    the    standard   for

specific    jurisdiction.       Id.    at    463.        General   jurisdiction


                                      -32-
requires    that    the    defendant's      activities   in     the    forum   be

"continuous       and    systematic,"     United    Elec.,    Radio     &   Mach.

Workers,    960     F.2d    at   1088,    whereas    specific    jurisdiction

requires a lesser showing.

            The problem Donatelli addresses is, in some ways, more

likely to occur in general jurisdiction cases.                        In general

jurisdiction cases, the suit does not arise out of or relate to

the defendant's forum contacts.               Helicopteros Nacionales de

Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.9 (1984).                  Donatelli

addresses     the       potentially      unjust    scenario     in     which   an

association, with no direct contacts with a forum, is haled into

a forum based on one of its members' continuous and systematic

activities in the forum, to answer a lawsuit unrelated to either

the member's or the association's in-forum activities.                  893 F.2d

at 469.     Something more is needed to say that the association

has purposefully availed itself of the benefits of in-forum

activity.     Otherwise, the association is subject to a suit in

that forum, unrelated to anything the association has done in

the forum, by merely engaging in a limited relationship with a

member, that through its own activities engages in continuous

and systematic activities in a forum.

                                      -33-
           Donatelli resolves this problem by holding that, in

general jurisdiction cases, the association must "exercise[ ]

substantial influence over the member's decision to carry on the

in-forum   activities      which   constitute      the   relevant   'minimum

contacts.'"     Id.     This requirement ensures that the association

purposefully     availed    itself   of     the   benefits   of   the   forum,

because    it   links    the   member's     in-forum     activity   with   the

association's relationship with that member.

           This problem, however, is less likely to arise in

specific jurisdiction cases such as this one.                 Here a direct

connection is alleged between the in-forum activities of the

agent (the Motley defendants) and the agent's relationship with

the principal (the Scruggs defendants).                  When the cause of

action relates to both the association's activities giving rise

to the suit and to the member's in-forum activities, the same

risk of unfairness is not necessarily present.               In the present

case, Daynard's suit relates to the Scruggs defendants' alleged

promise to pay him a share of the fees and to the                       Motley

defendants' activities in Massachusetts, claimed to have been

ratified by Scruggs.           Donatelli is not controlling in this

context.    It addresses a question different from the inquiry

                                     -34-
here, which is whether there was an agency relationship between

the defendants and whether the Scruggs defendants ratified the

Motley defendants' activities in Massachusetts giving rise to

Daynard's suit.

            But that does not end the matter.           We must still

determine    whether   the   relationship   between    the   defendants

permits imputing a sufficient quantum of the Motley defendants'

connections to the Scruggs defendants.

            2. Implied agency and ratification.

            For purposes of personal jurisdiction, the actions of

an agent may be attributed to the principal.8         Whether or not an

agent is initially authorized to act on behalf of a principal,

the agent's actions may be attributed to the principal, for


    8     See Burger King, 471 U.S. at 480 n.22 (stating that
commercial activities carried out on a party's behalf "may
sometimes be ascribed to the party," but declining to "resolve
the permissible bounds of such attribution"); Grand Entm't
Group, Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 483 (3d
Cir. 1993) (stating that "[a]ctivities of a party's agent may
count toward the minimum contacts necessary to support
jurisdiction"); Sher v. Johnson, 911 F.2d 1357, 1362 (9th Cir.
1990) (stating that the actions of an agent are attributed to
the principal for personal jurisdiction purposes); see also
Donatelli, 893 F.2d at 466 (noting the general rule that
"jurisdiction over a partner confers jurisdiction over the
partnership"); Lewis v. Fresne, 252 F.3d 352, 359 (5th Cir.
2001) (same).

                                 -35-
purposes   of   personal   jurisdiction,    if   the    principal   later

ratifies the agent's conduct.       Myers v. Bennett Law Offices, 238

F.3d 1068, 1073 (9th Cir. 2001); Wessels, Arnold & Henderson v.

Nat'l Med. Waste, Inc., 65 F.3d 1427, 1433 (8th Cir. 1995)

(attributing contacts where principal "supported, accepted, and

followed   through   on    the   efforts   initiated"    by   the   agent,

regardless of whether the agent had authority to act on the

principal's behalf).       First, we address whether the defendants

were in any sort of agency relationship. Second, we discuss

whether the Scruggs defendants initially authorized, or later

ratified, the Motley defendants' actions.

           We disagree with the district court's conclusion that

"the defendants were not in any sort of agency relationship."

Daynard, 184 F. Supp. 2d at 74; see also id. at 76.           Traditional

common law concepts support the conclusion that the Scruggs

defendants' relationship with the Motley defendants suffices to

bring the parties within the rule that permits imputation of

contacts for jurisdictional purposes.

           Section 16 of the Uniform Partnership Act, which is codified

in the laws of Massachusetts, Mississippi, and South Carolina,

recognizes the common law doctrine of partnership by estoppel --

                                   -36-
or, in this case, joint venture by estoppel.    Unif. P'ship Act §

16(1), 6 U.L.A. 125, 501 (1995); Mass. Gen. Laws ch. 108A, § 16

(2000); Miss. Code Ann. § 79-12-31 (2001); S.C. Code Ann. § 33-

41-380 (2001).   The Uniform Partnership Act states:

         When a person . . . represents himself, or consents to
         another representing him to any one, as a partner . . . he
         is liable to any such person to whom such representation has
         been made, who has, on the faith of such representation,
         given credit to the actual or apparent partnership, and if
         he has made such representation or consented to its being
         made in a public manner he is liable to such person, whether
         the representation has or has not been made or communicated
         to such person so giving credit by or with the knowledge of
         the apparent partner making the representation or consenting
         to its being made.

Unif. P'ship Act, supra, § 16(1); see also Standard Oil Co. v.

Henderson, 265 Mass. 322, 163 N.E. 743, 745 (1928) (stating the

common law doctrine of partnership by estoppel).

         Partnerships and joint ventures aside, a theory of

agency by estoppel is similarly availing to Daynard.      Under the

Restatement (Second) of Agency,

         [a] person who is not otherwise liable as a party to
         a transaction purported to be done on his account, is
         nevertheless subject to liability to persons who have
         changed their positions because of their belief that
         the transaction was entered into by or for him, if

         (a)     he intentionally     or   carelessly   caused   such
                 belief, or

         (b)     knowing of such belief and that others might

                               -37-
                     change their positions because of it, he did
                     not take reasonable steps to notify them of the
                     facts.

Restatement       (Second)   of    Agency    §   8B   (1958);       accord   H.G.

Reuschlein & W.A. Gregory, The Law of Agency and Partnership §

25, at 65-66 (2d ed. 1990) (noting that "[c]onduct which leads

a third party to believe that the agent has authority and thus

creates apparent authority to those persons who act upon it,

frequently causes the principal to be liable to those who have

changed their position in reliance to their detriment"); L.

Lakin & M. Schiff, The Law of Agency 38 (1984) (stating an

"equitable principle of agency by estoppel" similar to that of

the Restatement (Second)).

            Even if the defendants' relationship were to fall

slightly outside of the confines of these specific doctrines,

the question before us is whether a sufficient relationship

exists under the Due Process Clause to permit the exercise of

jurisdiction, not whether a partnership, joint venture, or other

particular    agency      relationship      between     the   two    defendants

exists.     We think it consistent with the Due Process Clause to

attribute    to    the   Scruggs   defendants     the    Motley     defendants'

retention of, and certain interactions with, Daynard where, as

                                     -38-
Daynard alleges, they have led Daynard and the public to believe

they were joint venturers.                     That is a different issue from

whether, in a dispute between the two firms, a joint venture

agreement could be enforced.

             We take the facts alleged and produced by Daynard in

the light most favorable to his jurisdictional assertion.                              Even

if the parties were not joint venturers, they held themselves

out to Daynard to be part of a joint venture or other agency

relationship        and        are     subject,       for   personal       jurisdiction

purposes, to the doctrine of estoppel.                      Daynard, throughout his

dealings     with    the       defendants,          understood     them   to   be     joint

venturers.     He says the parties "consistently purported to be

joint    venturers"        and        that     he    reasonably     relied       on    this

understanding.       The question is whether he had a basis for this

belief   grounded         in    the     Scruggs      defendants'     own    conduct      or

conduct undertaken with their consent.

             In support of his understanding, Daynard states that

he believed the firms to be in a joint venture based on their

statements and conduct.                Daynard states that Patrick was acting

for   both   firms    when           Patrick    retained     him    and   that    Patrick

retained him to advance the objectives of the joint venture.                             He

                                             -39-
says that during this first meeting, Patrick described the

tobacco litigation as stemming from a meeting between Scruggs

and the Mississippi attorney general, which then resulted in

Scruggs "br[inging] the Motley firm into their plans."

          Daynard supports his claim with documentary evidence

of a joint venture that he unearthed through jurisdictional

discovery.      Around October 1994, the Scruggs defendants entered

into a "Joint Venture Agreement" with several firms to pursue

tobacco litigation on behalf of the state of Mississippi.                 The

Motley defendants claim to have abided by this agreement and

their firm's name was listed on the agreement, although they

never signed the agreement.         In a letter from Joseph Rice of

Ness   Motley    to   Richard   Scruggs,    Rice   stated:    "As   we   have

discussed several times, we have not signed the Mississippi

Joint Venture Agreement solely because we don't want to be

governed by Mississippi Tax Law.           We are agreeable to all terms

in the agreement and, as you know, we have acted under the

agreement from the beginning."        In the agreement, Ness Motley

firm members, including Mr. Motley, were listed as members of

several of the "teams" and "committees" forming the "Litigation

Management Structure" outlined in the agreement.             Mr. Motley was

                                   -40-
a   co-chairman    of    the   "Public   Relations   Team,"    which   also

included Steve Bozeman from Scruggs Millette.                 Indeed, Ness

Motley was counsel of record in the Mississippi case.                    In

addition, Daynard notes that "the two defendant firms were

parties to a 'Resolution' which recited that they had both 'made

and   entered     into    that   certain    Joint    Venture    Agreement'

concerning the Mississippi litigation."

          Scruggs says that Ness Motley did not sign the joint

venture agreement, that Ness Motley did not perform under the

agreement's terms, and that the litigation team did not function

as outlined in the agreement.        He says Ness Motley did not make

the capital contributions specified in the agreement, that there

was a distinction between being counsel of record and being a

party to the joint venture agreement, and that Ness Motley's

failure to sign the agreement caused "great concern."              Scruggs

says that, upon receiving the letter from Rice, stating that

Ness Motley had "acted under the agreement from the beginning,"

he called Rice and told him that "this wasn't good enough" and

that "nobody else" considered Ness Motley to have performed

under the agreement.

          Scruggs concedes, however, that the profits from the

                                    -41-
Mississippi        litigation,     outlined   in    this     agreement,        were

eventually     divided      with   Ness   Motley,   but     he   says   that    the

division was under the terms of a 1999 agreement.                        Scruggs

states that his "understanding with Ness Motley was always that

at the end of the day, we would attempt to negotiate a fee and

expense sharing arrangement, each trusting the goodwill of the

other   to    reach     a   successful    negotiation,       but   without      any

guarantee that we would."             In addition, Scruggs admits that

"[t]here     was    a   general    cooperative     effort    between    [Scruggs

Millette and Ness Motley] to advance litigation against the

tobacco industry."

             Daynard then says that after Motley hired him, he began

a course of dealing with the defendants in which he provided

both firms with legal advice, including advice to members of the

Scruggs firm physically present in Boston, as well as assistance

provided from Boston by phone and fax.                    Daynard also cites

several conversations with both Scruggs and Motley in which they

agreed to pay him a share of the fees obtained by both firms,

Scruggs's statement that Scruggs had at least apparent authority

to promise the 5%, and Motley's statement that he would be

compensated as part of the "team."

                                      -42-
           Daynard    cites     a    popular     book   about    the     tobacco

litigation, which he says describes Ness Motley and Scruggs

Millette as joint venturers beginning in 1993, as evidence that

the firms were engaged in a well publicized joint venture or at

least held themselves out to be so engaged.                      See M. Orey,

Assuming the Risk: The Mavericks, the Lawyers, and the Whistle-

Blowers Who Beat Big Tobacco 265 (1999) (stating that Scruggs,

Motley,   and   two   others,       were   the   "nucleus"      of   a   tobacco

litigation "team," which "drafted a joint-venture agreement that

spelled out in elaborate detail the duties each of the lawyers

would perform").      He notes, as additional evidence of public

perception, that in the Texas tobacco litigation, other lawyers

sent the firms checks made payable to "Ness Motley/Scruggs."                    At

least four such checks appear in the record.

           Finally, in support of his claim that the defendants

held themselves out to be joint venturers, Daynard presents a

1998 letter to Hawaii's attorney general, from Joseph Rice of

Ness Motley, stating that "Ness, Motley has an arrangement with

Richard Scruggs to work jointly on all of the state cases

against   the   Tobacco   Industry."         Noting     that   "[w]e     have   no

formal, written agreement," he said "Ness, Motley and Dick

                                      -43-
Scruggs have been doing business together for almost ten years

and have never had any differences.         We fully anticipate sitting

down in hindsight and determining what the division of any

recoveries would be between the two law firms."

           Scruggs said that he considered Rice's statement that

"Ness, Motley has an arrangement with Richard Scruggs to work

jointly on all of the state cases against the Tobacco Industry"

to be "a bit of an overstatement."           On the other hand, Rice's

letter to Hawaii's attorney general said "I am sending a copy of

this letter to Dick so he may respond likewise, if he has any

questions or any additions."     Scruggs did not write anything to

contradict   Rice's    characterization        and    stated,   in    his

deposition, that "[t]here was no reason to contradict it."

Scruggs conceded that "[t]here was a general cooperative effort

between [Scruggs Millette and Ness Motley] to advance litigation

against the tobacco industry." Although this letter may not go

to   Daynard's   understanding   of   the    firms'   relationship,   and

although it was written by Rice of Ness Motley, not by any of

the Scruggs defendants, Scruggs's silence carries at least some

weight.




                                 -44-
          The facts as alleged by Daynard are sufficient to make

the jurisdictional showing that, in Boston, Patrick of Ness

Motley hired Daynard, that Daynard reasonably understood Patrick

to be acting on behalf of a joint venture or other agency

relationship between Ness Motley and Scruggs Millette, and that

Daynard relied on this understanding by providing his services

to both defendants.

          Many of these same facts support the conclusion that

the   Scruggs   defendants   subsequently   ratified   the   Motley

defendants' conduct.    Even if Patrick, when he hired Daynard,

was acting without actual authority from the Scruggs defendants,

Daynard says Patrick purported to act as an agent for both firms

when Patrick retained Daynard, and that Scruggs effectively

ratified that representation.

          "A person may ratify a prior act done by another without

actual or apparent authority. . . . by . . . conduct that is

justifiable only on the assumption that the person so consents."

Restatement (Third) of Agency § 4.01 (Tentative Draft No. 2, 2001).9


      9   As described in the Restatement (Second), "Ratification
is the affirmance by a person of a prior act which did not bind
him but which was done or professedly done on his account,
whereby the act, as to some or all persons, is given effect as
if originally authorized by him."       Restatement (Second) of

                                -45-
"The sole requirement for ratification is a manifestation of assent or

other conduct indicative of consent by the principal." Restatement

(Third) of Agency, supra, § 4.01, cmt. b; see also Inn Foods, Inc. v.

Equitable Coop. Bank, 45 F.3d 594, 597 (1st Cir. 1995) (stating that

"[u]nder Massachusetts law, ratification of an agent's acts may be

express or implied").          The Scruggs defendants, on the facts

alleged, engaged in such conduct.

           After Ness Motley retained Daynard, and as a result of

this   employment,   Daynard      asserts    that   he   began     providing

information directly to the Scruggs defendants.                 Daynard says

that he "communicated regularly" with the Scruggs defendants,

that they came to Boston to receive his advice, and that he "had

many   conversations,     meetings     and   written   communications      in

Boston   with   members   of    the   defendant   firms,   in    which   [he]

provided advice and undertook specific projects for their use in

the tobacco litigation."        Even if the Scruggs defendants did not

come to Boston, we think there is adequate other evidence of

ratification, accepting Daynard's allegations.

           Daynard says that he had "several conversations" with

"both Mr. Motley and Mr. Scruggs in which they stated that they



Agency, supra, § 82.

                                      -46-
would appropriately compensate [Daynard] . . . and that the

final form of compensation would be" in the form of a share of

the fees the firms obtained from handling the state tobacco

litigation.    Daynard says Ronald Motley advised him that he

would be compensated for his assistance as a member of the Ness

Motley "team." Further evidence of ratification comes from Daynard's

version of the Chicago meeting, where Scruggs said he acted with at

least apparent authority for both firms and reached an agreement.

Daynard says that Scruggs shook hands on a deal to pay him 5% of these

fees. These assurances and reassurances that Daynard would be paid a

portion of the recovered fees were an integral part of the ongoing

relationship existing between Daynard, the Motley defendants, and the

Scruggs defendants.

          Finally, Daynard asserts that in reliance on his arrangements

with the Scruggs defendants and at their request, he had to commit out-

of-pocket expenses of $15,000 to retain someone to meet his teaching

obligations. Again, there is no evidence that Scruggs disavowed any

contractual relationship as he accepted Daynard's assistance. To be

sure, Scruggs says Daynard was a volunteer, but reasonable inferences

support Daynard's version.

          The Scruggs defendants had many opportunities to disavow a

relationship with Daynard or to clarify the relationship. For example,



                                 -47-
they could have rejected his assistance or accepted it only on certain

conditions. Instead, according to Daynard, they repeatedly encouraged

and accepted his assistance and during several conversations agreed to

pay him in the form of a share of the fees generated. When Daynard

wrote his first letter to Scruggs in July 1997 confirming the

fee arrangement, Scruggs remained silent.10

          By knowingly accepting the benefits of the transaction

initiated in Massachusetts, the Scruggs defendants ratified Patrick's

act of hiring and retaining Daynard on behalf of both firms, which

ultimately gave rise to this law suit. See Inn Foods, 45 F.3d at 597

n.7 (noting that "benefits received are certainly strong evidence that

the principal acquiesced in the agent's transaction"); Restatement

(Third) of Agency, supra, § 4.01, cmt. d. In addition, by repeatedly

agreeing to compensate Daynard for ongoing work conducted in

Massachusetts, agreeing to pay Daynard a share of the fees and later

shaking hands on the 5% figure, and accepting his coming from Boston to

Mississippi to assist at trial, Scruggs, acting on behalf of his firm



     10    It was not until November 1997, after Daynard had provided
years of services and the firms were expecting to reap significant
financial rewards from at least the Mississippi and Florida litigation,
that Scruggs responded to Daynard's second letter, after he
ignored the first letter, and disavowed the 5% fee arrangement.
Daynard asserts that, even at this point, Scruggs disputed only
the extent of Daynard's compliance with the agreement, not the
existence of the agreement.

                                 -48-
and, according to Daynard, the Ness Motley firm as well, ratified the

arrangement in which the Motley defendants agreed to pay Daynard for

his ongoing services as a member of the team.

D. The Remaining Constitutional Analysis

           The   easier    question      in   the   case    is   the    remaining

constitutional    one.         Given    the   Scruggs      defendants'     direct

contacts with Massachusetts and their contacts imputed from the

Motley   defendants,      do   the     Scruggs   defendants      have   "minimum

contacts" with Massachusetts "such that the maintenance of the

suit does not offend 'traditional notions of fair play and

substantial justice.'"?         Int'l Shoe, 326 U.S. at 316 (quoting

Milliken, 311 U.S. at 463).            The answer is yes.

           For specific jurisdiction, this circuit divides the

constitutional    analysis       into    three   categories:      relatedness,

purposeful availment, and reasonableness:

           First, the claim underlying the litigation must
           directly arise out of, or relate to, the defendant's
           forum-state activities. Second, the defendant's in-
           state contacts must represent a purposeful availment
           of the privilege of conducting activities in the forum
           state, thereby invoking the benefits and protections
           of that state's laws and making the defendant's
           involuntary presence before the state's courts
           foreseeable.    Third, the exercise of jurisdiction
           must, in light of the Gestalt factors, be reasonable.



                                       -49-
Foster-Miller, 46 F.3d at 144; see also Noonan, 135 F.3d at 90.

The Supreme Court, speaking on the subject of specific personal

jurisdiction in contract cases, has "emphasized that parties who

'reach out beyond one state and create continuing relationships

and obligations with citizens of another state' are subject to

regulation and sanctions in the other State for the consequences

of their activities."   Burger King, 471 U.S. at 473 (quoting

Travelers Health Ass'n v. Virginia, 339 U.S. 643, 647 (1950)).




          1. Relatedness.

          As to the first requirement, that "the claim underlying

the litigation must directly arise out of, or relate to, the

defendant's forum-state activities," Foster-Miller, 46 F.3d at

144, the district court correctly concluded, based merely on the

Scruggs defendants' direct contacts with the forum, that the

alleged

          breach of contract in this case "arose" from a course
          of dealing between the parties. The contract was in
          the form of a working relationship -- started in
          Massachusetts -- that called for interaction between
          Massachusetts,  South   Carolina,  and   Mississippi.
          Drawing all inferences in favor of Daynard, he
          arguably meets the relatedness requirement,




                              -50-
Daynard, 184 F. Supp. 2d at 66.            It is clear that    Daynard's

breach of contract claim "arise[s] out of, or relate[s] to," the

Scruggs defendants' Massachusetts activities.         Foster-Miller, 46

F.3d at 144.      Daynard's lawsuit is based on his claim that the

defendants owe him money for his work pursuant to an agreement

initiated    by     the   defendants   while    physically    present     in

Massachusetts and performed, in part, in Massachusetts.                 This

relationship contemplated ongoing interaction between Daynard,

in Massachusetts, and the defendants, in Mississippi and South

Carolina.     Daynard's suit arises out of these Massachusetts

activities, which were instrumental to the formation of the

disputed oral contract.         See McGee v. Int'l Life Ins. Co., 355

U.S. 220, 223 (1957) (upholding jurisdiction over a suit "based

on   a   contract   which   had   substantial   connection    with   th[e]

State"); Hahn v. Vt. Law Sch., 698 F.2d 48, 51-52 (1st Cir.

1983).

            2. Purposeful availment.

            "Second,      the   defendant's    in-state   contacts   must

represent a purposeful availment of the privilege of conducting

activities in the forum state, thereby invoking the benefits and

protections of that state's laws and making the defendant's

                                    -51-
involuntary presence before the state's courts foreseeable."

Foster-Miller, 46 F.3d at 144. "The cornerstones upon which the

concept of purposeful availment rest[s] are voluntariness and

foreseeability."        Sawtelle,     70   F.3d    at    1391   (citing

Ticketmaster, 26 F.3d at 207).

           The district court's reasoning on purposeful availment

considered only the Scruggs defendants' direct contacts and

found them insufficient.    We need not address this conclusion as

Daynard has not challenged it on appeal.           We note, however,

that, as the district court recognized, Scruggs did have some

contacts   with   Massachusetts,    however   minimal.    The   Scruggs

defendants, according to Daynard, engaged in telephone and fax

communications with him in Massachusetts.11       In addition, Daynard

says the Scruggs defendants also had conversations with him, in

which they agreed to pay him a share of the fees as compensation




     11   "The transmission of facts or information into
Massachusetts via telephone or mail would of course constitute
evidence of a jurisdictional contact directed into the forum
state." Mass Sch. of Law, 142 F.3d at 36; see also Burger King,
471 U.S. at 476 (stating that "it is an inescapable fact of
modern commercial life that a substantial amount of business is
transacted solely by mail and wire communications across state
lines" and that defendants may not defeat jurisdiction merely by
showing that they never physically entered the forum).

                                   -52-
for work performed in Massachusetts.            He also says that Scruggs

firm members came to Boston to receive his advice, although

Scruggs denies this.

            Combined     with    Patrick's       physical    presence    in

Massachusetts to negotiate the agreement which ultimately gave

rise to this litigation, and the ongoing relationship between

the Motley defendants and Daynard -- properly attributed to the

Scruggs defendants -- we can properly say that the Scruggs

defendants "engaged in . . . purposeful activity related to the

forum that would make the exercise of jurisdiction fair, just,

or reasonable," Rush v. Savchuk, 444 U.S. 320, 329 (1980).               See

Burger King, 471 U.S. at 479 (holding that "prior negotiations

and contemplated future consequences, along with the terms of

the contract and the parties' actual course of dealing" must be

evaluated    to   determine     whether   the    defendant   purposefully

established    minimum    contacts).      Patrick's     action   alone    is

probably sufficient to support jurisdiction over the Motley

defendants and, when imputed, the Scruggs defendants as well.

See id. at 475 n.18 (noting that "[s]o long as it creates a

'substantial connection' with the forum, even a single act can

support jurisdiction") (quoting McGee, 355 U.S. at 223); R.C.

                                   -53-
Casad     &    W.B.    Richman,       1    Jurisdiction       in   Civil   Actions:

Territorial Basis and Process Limitations on Jurisdiction of

State and Federal Courts § 4-2, at 413 (3d ed. 1998) (stating

that "if the defendant or its agent was physically present in

the state to negotiate the service contract, cases have found

that the defendant transacted business there").                      Even in cases

where the defendant was not physically present in the forum,

where the defendant initiated the transaction by mailing or

calling       the   plaintiff    in       the   forum   and   when   the   defendant

contemplated that the plaintiff would render services in the

forum, all as alleged by Daynard here, many courts have found

jurisdiction.         Casad & Richman, supra, § 4-2, at 414.

               3. Reasonableness.

               "Third, the exercise of jurisdiction must, in light of

the Gestalt factors, be reasonable."                    Foster-Miller, 46 F.3d at

144; see also World-Wide Volkswagen Corp. v. Woodson, 444 U.S.

286, 292 (1980) (listing factors).                 The Gestalt factors support

the conclusion that jurisdiction is reasonable.

               The burden on the Scruggs defendants of appearing in

Massachusetts,        given     that      they    routinely    represent    clients

outside their home state, is not by any means unusual. In

                                           -54-
addition, Daynard's interest in bringing his action in this

forum, given the traditional deference accorded to a plaintiff's

choice of forum, weighs in favor of personal jurisdiction.                       This

is particularly true in light of Massachusetts's stake in being

able "to provide a convenient forum for its residents to redress

injuries inflicted by out-of-forum actors."                 Sawtelle, 70 F.3d

at 1395.    Massachusetts's adjudicatory interest is likely to

weigh in favor of exercising personal jurisdiction because the

district court has already decided that, as between Daynard and

the Motley defendants, Massachusetts law governs the dispute

over the oral fee-splitting arrangement.                 Daynard, 188 F. Supp.

2d at 118-23.         Finally, efficient administration of justice

favors   jurisdiction      in    Massachusetts,         where    this    action   is

already proceeding against the Motley defendants.

E. Conclusion

           We   conclude       that   the     Scruggs    defendants'      contacts

properly   imputed      from    the     Motley    defendants,          against    the

backdrop   of   the    Scruggs        defendants'       direct    contacts       with

Massachusetts, constitute "minimum contacts" with Massachusetts

"such    that   the    maintenance       of    the   suit       does    not   offend

'traditional notions of fair play and substantial justice.'"

                                       -55-
Int'l Shoe, 326 U.S. at 316 (quoting Milliken, 311 U.S. at 463).

Again, we emphasize that we reach this conclusion under the

prima    facie    approach,     taking   Daynard's    properly   documented

evidentiary proffers "as true (whether or not disputed) and

constru[ing] them in the light most congenial to [Daynard's]

jurisdictional claim."           Mass. Sch. of Law, 142 F.3d at 34.

Nothing in the opinion precludes the Scruggs defendants, in the

prospective district court proceedings, from challenging these

facts,    if     they   wish,    and     renewing    their   jurisdictional

challenge, if appropriate.

                                       III.

           For these reasons, we reverse the dismissal of the

Scruggs defendants for lack of personal jurisdiction and remand

to the district court for further proceedings consistent with

this opinion.




                                       -56-